Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 1 August 2020 has been entered.
Status of the Claims 
Applicants filed claims 1, 3, 4, 8, 9, 13 – 15, 22 – 28, 32, 33, 36, 37, 39 – 41, 43 – 47, 49 – 53, and 55 - 59 with the instant application according to 37 CFR § 1.114, on 1 August 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 4, 49 – 51, 53, 58, and 59, canceled claim 3, and added new claims 60 - 63.  Claims 13 – 15, 22 – 28, 32, 33, 36, 37, 39 – 41, 43, and 44 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1, 4, 8, 9, 45 – 47, 49 – 53, and 58 – 63 are available for consideration to the extent that THC is the cannabinoid, soy lecithin is the emulsifier, and glyceryl monolineolate is the carrier oil.
Claim Issues 
The Examiner notes that the Action of 1 February 2022 raised an issue with respect to claims 13 – 15.  The claim set filed with the Request for Continued Examination, as was the case with the claim set filed prior to the Action of 1 February 2022, does not comply with the requirements of 37 C.F.R § 1.21(c), which rule specifies that any claim listing filed with an Amendment must indicate “the status of every claim ... after its claim number by using one of the following identifiers in a parenthetical expression:  (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not Entered).”  In the Action of 23 June 2021, claims 13 - 15 were withdrawn from consideration as being directed to a non-elected invention on the basis of the elected species of soy lecithin from the genus of emulsifier. However, the most recent claim set provided by Applicants with the Response of 1 August 2022 fails to indicate that these claims are also withdrawn from consideration.  In addition, the Advisory Action of 26 April 2022 indicated that claims 55 – 59, added by amendment with Applicants’ After Final Response filed 9 March 2022 were withdrawn as being directed to a non-elected invention on the basis that the claims did not recite the single species of glyceryl monolineolate form the genus of carrier oil.  However, the claim set filed 1 August 2022 also did not use the proper claim indicators to reflect the status of claims 58 and 59 as being withdrawn.
As is addressed immediately below, claims 51 and 52 also recite limitations directed to the carrier oil of the formulation of the invention being the elected species of glyceryl monolineolate.  Consequently, these claims are properly considered to be withdrawn and future claim sets should use the proper claim identifiers to reflect the status of these claims.
The Examiner further notes that claim 1 recites a limitation directed to the carrier oil in the formulations of the invention, the limitation expressed as a list of possible carrier oils presented in the alternative.  None of these possible oils are expressed as glyceryl monolineolate, the elected species (see above).  However, the claim does recite a monoglyceride, properly considered to be a sub-genus of the genus of carrier oils.  Claim 4, now amended to recite a dependency from claim 1, recites a number of monoglycerides, including glyceryl monolineolate.  Given Applicants’ election of the species for carrier oil, claim 1 is being interpreted as the monoglyceride being glyceryl monolineolate.  It is the Examiner’s position that the limitations directed to the choice of carrier oil should be expressed in a consistent manner.  For example, Applicants could amend claim 1 to delete the recitation of monoglycerides, and recite glyceryl monolineolate instead.  Appropriate correction is necessary in whatever manner consistent with the requirements of 35 U.S.C. § 112.
Election of Species 
In the Action of 11 March 2021, an election of species was imposed, requiring Applicants to elect chemically unambiguous species from various genera, including species from the genus of emulsifier and the genus of carrier oil.  Applicants’ Response, submitted 5 May 2021 elected the species soy lecithin from the genus of emulsifiers, and the species glyceryl monolineolate from the genius of carrier oils.  Applicants had the opportunity to choose a combination of species from either genus.  Applicants did not elect to do so.  
In further reviewing the claims, the Examiner notes that claim 45 was properly withdrawn from consideration in the Non-Final Action of 23 June 2021 as being directed to a non-elected invention on the basis that the claim did not recite the elected species of a single carrier oil, glyceryl monolineolate.  The Examiner further notes the Summary sheet for the Action of 1 February 2022 inadvertently did not indicate the status of claim 45 as being either withdrawn, although it did not indicate that the claim was rejected.  The body of the Action correctly indicated that the claim was withdrawn as non-elected, and was not subject to consideration.
In reviewing the entire claim set, the Examiner noted that claims 51 and 52, added by amendment with the Response filed 25 October 2021 recite limitations directed to carrier oils other than the elected species.  Consequently, these claims are properly withdrawn as being directed to a non-elected invention.  Unfortunately, the Action of 1 February 2022 did not formerly withdraw these claims, and erroneously treated them with the other claims that were subject to consideration.  The current Action corrects the status of these claims.
With respect to claims 60 – 63, newly added by amendment in Applicants’ most recent submission, the Examiner notes that only claim 61 from the new claims is directed to an elected invention.  In light of this, claims 60, 62, and 63 are also withdrawn as being directed to a non-elected invention.
Consequently, claims 22 – 28, 32, 33, 36, 37, 39 – 41, 43 – 45, 51, 52, 55 – 60, 62, and 63 are withdrawn from consideration pursuant to 37 C.F.R. § 1.142(b).  Claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 are under consideration to the extent that the cannabinoid is THC, the emulsifier is soy lecithin, and the carrier oil is glyceryl monolineolate. 
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 13 May 2022, which is now of record in the file.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 23 June 2021 are hereby withdrawn 
in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49 and 50 are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 49 and 50, both dependent from claim 1, recite limitations directed to the carrier oil of the formulations of the invention, including the elected species, glyceryl monolineolate.  However, claim 1 does not recite glyceryl monolineolate.  Consequently, the recitation of this species lacks a proper antecedent basis in claim 1.  Appropriate correction is required.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0280740 A1 to Goldstein, J., et al., claiming priority to 30 March 2016 (“Goldstein ‘740”), in view of US 2018/0042845 A1 to Sinai, A., et al., identified on the Information Disclosure Statement (IDS) filed 16 March 2020, cite no. 23 (USPAT) (“Sinai ‘845”).
The Invention As Claimed 
	Applicants claim a liquid formulation comprising a cannabinoid, a carrier oil, an emulsifier, and a glycerin-based carrier surfactant, wherein  the cannabinoid is THC (Δ9-THC), the emulsifier is soy lecithin, and the carrier oil is glyceryl monolineolate, wherein glyceryl monolineolate and THC are at a ratio between 10:1 and 1:10 by weight.
The Teachings of the Cited Art 
	Goldstein ‘740 discloses compositions comprising a cannabinoid, a surfactant/[emulsifier], and a carrier oil (see ¶¶[0009] – [0012]), wherein the cannabinoid is tetrahydrocannabinol (THC) (see ¶¶[0014] – [0015]), wherein the surfactant is lecithin (see ¶[0017]), wherein the compositions further include a sugar alcohol (see ¶[0022]), such as glycerol (see ¶¶[0023] – [0024]), wherein the compositions comprise glycerol monostearate, a monoglyceride (see ¶[0044]), wherein, in a specific embodiment, a composition comprises THC, glycerin, glycerol monostearate, and coconut oil (see ¶¶[0040] – [0046]), and wherein, in specific embodiments, the compositions comprise 4 parts carrier oil and 1 part cannabinoid (see ¶[0075]).  The reference does not disclose compositions wherein the lecithin is soy lecithin, or wherein the monoglyceride is glyceryl monolinoleate.  The teachings of Sinai ‘845 remedy these deficiencies.
Sinai ‘845 discloses emulsion compositions comprising THC (see ¶[0002]), wherein the compositions comprise an oily phase and a water phase in a ratio of about 20% to about 80%, respectively (see ¶[0029]), wherein the oily phase comprises phospholipids (see ¶[0030]), wherein the compositions further comprise glycerol and a surfactant (see ¶[0031]), wherein the surfactant is a phospholipid (see ¶[0032]; see also ¶[0415], Table 1), wherein the phospholipids comprise soy phospholipids (see ¶[0033]), wherein the oily phase comprises glyceryl monolinoleate [carrier oil] (see ¶[0048]; see also ¶[0333]), wherein said composition further comprises an additional lipophilic solvent or suspension carrier (see ¶[0086]), wherein the lipophilic solvent or suspension carrier comprises medium-chain triglycerides or medium-chain partial glycerides (see ¶[0087]), and wherein the compositions further comprise co-surfactants, such as glycerol, in the amount of about 1% to about 10% w/v (see ¶[0335]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to compositions comprising THC as the cannabinoid, soy lecithin as the surfactant/emulsifier, and a monoglyceride as the carrier oil, and glycerol as the glycerin-based surfactant carrier, as taught by Goldstein ‘740, and wherein the compositions are in the form of emulsions with an oily phase comprising soy phospholipids [soy lecithin], wherein the oily phase further comprises glyceryl monolinoleate, and wherein the compositions further comprise co-surfactants, such as glycerol, in the amount of about 1% to about 10% w/v, as taught by Sinai ‘845.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sinai ‘845 to the effect of that formulation of highly lipophilic active ingredients, such as THC, can be achieved more effectively in emulsion dosage forms (see ¶0009]), as well as by the reference’s disclosure of effective lipophilic and emulsifier components for the emulsion dosage forms.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 26, 27, 28, 32, 36, and 37 of  co-pending Application No. 16/651,272 (“the ‘272 application”). 
The instant claims have been described supra. 
Claims 13, 26, 27, 28, 32, and 36 of the ‘272 application are directed to a formulation comprising at least one cannabis or cannabis derived compound, a carrier oil, an emulsifier, and an aqueous solution, wherein the emulsifier is a lecithin present in about 0.01 to about 10 weight percent, and the emulsion is a nanoemulsion, wherein the cannabinoid is Δ9-THC, wherein the carrier oil is glycerol monolineolate, and wherein the lecithin is soy lecithin.  Thus, the enumerated claims of the ‘272 application are drawn to an invention that reads upon present claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned application serial number No. 12/341,406, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection pursuant to 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants arguments filed 1 August 2022 but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  For example, Applicants argue that “there is nothing in the cited art that teaches the limitation ‘the carrier oil and the cannabinoid or cannabis-derived compound are at a ratio between 10:1 and 1:10 by weight’.”  The Examiner respectfully disagrees.
	In attempting to distinguish over the teachings of the primary reference, Goldstein ‘740, Applicants further argue that the reference “only exemplifies compositions including gelatin.”  In this regard, Applicants are reminded that  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  MPEP § 2123.
	Further in this regard, Applicants admit that “the specific 4:1 ratio as set out in Goldstein does fall within the range of ratios as claimed in the present application,” although further arguing that “it is not clear that that ratio could be expanded to work in the absence of gelatin.”  However, Applicants do not point to any specific teachings within the disclosure of the reference that such ratio would not be applicable in specific embodiments without gelatin.  Further, it is the Examiner’s position that the ratio at issue in the reference is specifically limited to the mass of the carrier oil (4 parts) to the mass of the cannabinoid (1 part).  The Examiner would ask Applicants how  the presence of a gelling agent in a specific embodiment, would affect the calculation of the relevant ratio when the gelatin does not appear in either the numerator or the denominator of the ratio.  Further with respect to the presence of the gelling agent, the Examiner notes that the reference discloses that relative amount of the gelling agent can be as low as 0.3 parts.  At this low level within the disclosed compositions, it is highly unlikely that the gelling agent would have any effect on the ratio and components in question.
	Consequently, based on the above discussion, Applicants’ arguments are unpersuasive and claims 1, 4, 8, 9, 46, 47, 49, 50, and 53 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619